Citation Nr: 0514539	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  02-10 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder (PTSD). 

2.  Entitlement to an increased rating for internal 
derangement of the right knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for the residuals of a 
fracture of the left lateral malleolus, currently evaluated 
as 10 percent disabling.

4.  Entitlement to a compensable rating for the healed 
residuals of a nasal fracture.

5.  Entitlement to a compensable rating for a perforated left 
ear drum.

6.  Entitlement to a total rating based on individual 
unemployability.

7.  Entitlement to an effective date earlier than June 24, 
2004, for the grant of a 10 percent rating for the internal 
derangement of the right knee.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from August 1966 to June 1969 
in the U.S. Marine Corps.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 RO rating decision which granted 
service connection for PTSD and assigned a 30 percent rating, 
effective from November 1999.  By July 2002 rating decision, 
the RO granted a 50 percent rating for PTSD, effective from 
April 2002.  By April 2003 rating decision, the RO granted an 
effective date of November 1999 for the 50 percent rating for 
PTSD.  The veteran has continued his appeal for a higher 
rating.  In March 2005 he testified at a videoconference 
hearing at the RO.

This matter also comes before the Board on appeal from a 
September 2004 rating decision which granted a 10 percent 
rating for the derangement of the right knee, assigning a 
June 24, 2004 effective date thereto, and which denied all 
other benefits sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

First, the Board points out that the veteran filed a notice 
of disagreement in October 2004 with respect to the RO's 
September 2004 rating decision, but a statement of the case 
has not been issued.  Because the Board is required to review 
all issues which are reasonably raised by a liberal reading 
of the veteran's assertions as per Manlincon v. West, 12 Vet. 
App. 238 (1999), the issues appealed from the September 2004 
rating decision must be remanded for further consideration by 
the RO and issuance of a statement of the case, if 
appropriate.

Second, the Board finds that the veteran's claim of 
entitlement to an initial rating higher than 50 percent for 
PTSD must also be remanded because the medical evidence is 
insufficient upon which to render a final decision.  
Specifically, the veteran contends that his symptoms have 
increased in severity since the most recent VA examination 
performed in April 2003 and requests that he be scheduled for 
an examination at the VA medical center in Ft. Lauderdale.  
Because treatment records dated through June 2004 do not 
include specific detail with respect to the veteran's mental 
status as he is treated with medication by a primary care 
physician instead of a psychiatrist, remand for a more recent 
psychiatric evaluation is imperative to properly determine 
the severity of the veteran's symptoms of PTSD.

Accordingly, this matter is REMANDED for the following 
action:

1.  Schedule the veteran for a 
psychiatric examination to determine the 
severity of his symptoms of PTSD and what 
impact, if any, they have on his 
employability.  The claims folder must be 
made available to the examiner for review 
before the examination and the examiner 
should specifically note that the 
relevant evidence has been reviewed.  The 
examiner should be requested to perform 
all indicated testing.  Detailed clinical 
findings should be reported in connection 
with the evaluation.  The examiner should 
report a full multiaxial diagnosis, to 
include the assignment of a global 
assessment of functioning (GAF) score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) and 
an explanation of what the assigned score 
represents.  In addition, the examiner 
should state an opinion as to the degree 
of social and industrial inadaptability 
caused by the service-connected PTSD.  A 
complete rationale for all opinions 
expressed must be provided.  

2.  Thereafter, and after assuring 
compliance with the notice and duty to 
assist provisions of the VCAA, the RO 
should review the claim for a higher 
initial rating for PTSD pursuant to 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefits sought cannot be 
granted, the RO should issue an SSOC to 
the veteran and his representative and 
they should be given an opportunity to 
respond before the case is returned to 
the Board.

3.  The RO should also consider the 
claims appealed by the veteran in his 
notice of disagreement received in 
October 2004.  If the benefits sought 
cannot be granted, the RO should issue a 
statement of the case and advise the 
veteran that he must file a substantive 
appeal with respect to those issues 
before an appeal is perfected for Board 
review.  These issues should NOT be 
returned to the Board unless the veteran 
perfects his appeal by submitting a 
substantive appeal pursuant to 38 C.F.R. 
Section 20.202.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KRISTI BARLOW
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


